Case 3:21-cv-00267-MHL-EWH Document 3 Filed 05/10/21 Page 1 of 2 PagelD# 142

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

MOMOLU V.S. SIRLEAF, JR.,

Petitioner,
v. Civil Action No. 3:21CV267
L. EDMONDS,

Respondent.

MEMORANDUM OPINION

Momolu V.S. Sirleaf, Jr., a Virginia inmate proceeding pro se, submitted this 28 U.S.C.
§ 2254 Petition. Sirleaf challenges his conviction for second-degree murder in the Circuit Court
for the City of Alexandria. The Court previously has denied a 28 U.S.C. § 2254 petition by
Sirleaf challenging the above conviction. Sirleafv. Pearson, No. 3:17CV606, 2019 WL 123915,
at *] (E.D. Va. Jan. 7, 2019), appeal dismissed, 776 F. App’x 168 (4th Cir. 2019). For the
reasons set forth below, the action will be DISMISSSED for lack of jurisdiction.

The Antiterrorism and Effective Death Penalty Act of 1996 restricted the jurisdiction of
the district courts to hear second or successive applications for federal habeas corpus relief by
prisoners attacking the validity of their convictions and sentences by establishing a “gatekeeping
mechanism.” Felker v. Turpin, 518 U.S. 651, 657 (1996) (internal quotation marks omitted).
Specifically, “[b]efore a second or successive application permitted by this section is filed in the
district court. the applicant shall move in the appropriate court of appeals for an order

authorizing the district court to consider the application.” 28 U.S.C. § 2244(b)(3)(A).
Case 3:21-cv-00267-MHL-EWH Document 3 Filed 05/10/21 Page 2 of 2 PagelD# 143

The Court has not received authorization from the United States Court of Appeals for the
Fourth Circuit to file the present § 2254 Petition. Therefore, the action will be DISMISSED for
want of jurisdiction. The Court will DENY a certificate of appealability.

An appropriate Final Order will accompany this Memorandum Opinion.

I Ve a
M. Hanns

uc
United Statés Neh Judge
Date: MA [0 | 2d 2\

Richmond, Virginia

bo
